DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2012/0119360 A1 in view of Ishihara et al. US 2009/0072381 A1.
Regarding claims 1-3, 6 and 8, Kim discloses:
A method of manufacturing a microelectronic assembly (Figs. 11 and 12), comprising: 
forming a portion of a package substrate (1002);
forming a plurality of conductive pillars (1008, 1018, 1020) on the portion of the package substrate, wherein the conductive pillars are arranged around a region in which there are no conductive pillars, and the region includes conductive contacts; and
forming interconnects (1012) between a die (1006) and the portion of the package substrate, wherein the die has a first surface and an opposing second surface, the die includes first conductive contacts at its first surface, and the interconnects couple the conductive contacts of the portion of the package substrate with the first conductive contacts of the die.
Kim does not disclose:
second conductive contacts at its second surface.
Ishihara discloses a publication from a similar field of endeavor in which: 
second conductive contacts (bonding wire connecting top surface of LSI chip) at its second surface (top of LSI chip) (Fig. 1A/1B and 5).

(claim 2) Kim; 1010.
(claim 3) Kim; para 0125.
Regarding claim 6, although Kim/Ishihara do not specifically disclose “wherein the die is a first die, and the method further includes: forming second interconnects between the portion of the package substrate and a second die”, it would have been obvious to determine a similar second die structure since it has been held that mere duplication of essential working parts of a device involves only routing skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim/Ishihara, as applied to claim 1 above, in further view of Liu et al US 2015/0214074 A1.
Regarding claim 5, Kim/Ishihara does not disclose:
further comprising:
before forming the interconnects, forming a placement ring on the portion of the package substrate around the region;
wherein forming the interconnects includes placing the die at least partially in the placement ring.
Liu discloses a publication from a similar field of endeavor in which:
forming a placement ring (104) on the portion of the package substrate (102) around the region (100);
wherein forming the interconnects includes placing the die (106) at least partially in the placement ring (Figs. 1-4).
.

Allowable Subject Matter
Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations of claim 26 stating “wherein the portion of the package substrate is a first portion, the interconnects are first interconnects, and the method further includes: forming a second portion of the package substrate proximate to the second surface of the die, wherein forming the second portion of the package substrate includes forming second interconnects between the die and the second portion of the package substrate, the second interconnects are formed between the second conductive contacts of the die and second conductive contacts of the second portion of the package substrate, and the second interconnects include metal-to-metal interconnects”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Claims 9-15, 17-21, 24 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 9 stating “after placing the die in the region, forming a portion of a package substrate proximate to the second surface; wherein forming the portion of the package substrate includes forming interconnects between the die and the portion of the package substrate, and the interconnects couple conductive contacts of the portion of the  In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ERROL V FERNANDES/Primary Examiner, AU 2894